DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08-27-2021, 12-10-2021, 03-14-2022, 06-17-2022 and 09-22-2022, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,128,415, Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 21-39 of the instant application are encompassed by the limitations of the claims 1-20 of the of U.S. Patent No. 11,128,415.

Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,965,411, Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 21-39 of the instant application are encompassed by the limitations of the claims 1-20 of the of U.S. Patent No. 10,965,411.

Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,103,853, Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 21-39 of the instant application are encompassed by the limitations of the claims 1-28 of the of U.S. Patent No. 10,103, 853.

Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,018,816, Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 21-39 of the instant application are encompassed by the limitations of the claims 1-20 of the of U.S. Patent No. 11,018,816.

Listed the independent claim 21 of the instant application below:
21. 	 A method, comprising: in a relay device that comprises a plurality of antenna arrays: configuring a first beamforming setting for a first set of antenna arrays of the plurality of antenna arrays of the relay device to establish a first link between the relay device and a source device, configuring a second beamforming setting for a second set of antenna arrays of the plurality of antenna arrays of the relay device to establish a second link between the relay device and a destination device, and receiving a first data stream with a first beam pattern from the source device through the first link and forwarding a second data stream with a second beam pattern to the destination device through the second link without de-modulating the first data stream.


Listed the independent claim 1 of the of U.S. Patent No. 11,128,415 below:
1. A method, comprising: in a relay device that comprises a plurality of antenna arrays: configuring a first beamforming setting for a first set of antenna arrays of the plurality of antenna arrays of the relay device to establish a first link between the relay device and a source device; configuring a second beamforming setting for a second set of antenna arrays of the plurality of antenna arrays of the relay device to establish a second link between the relay device and a destination device, wherein configuring the first beamforming setting for the first set of antenna arrays and the second beamforming setting for the second sets of antenna arrays comprises phase shifting, by an antenna array of the plurality of antenna arrays, a signal by a different value for each element within the first set of antenna arrays and the second set of antenna arrays, and wherein the signal is re-amplified by the relay device; and receiving a first data stream with a first beam pattern from the source device through the first link and forwarding a second data stream with a second beam pattern to the destination device through the second link, wherein the first data stream is received concurrently with the forwarding of the second data stream via same radio frequency (RF) channel, wherein the first beam pattern of the first data stream is non-overlapping with the second beam pattern of the second data stream, and wherein the second data stream is forwarded to the destination device without data de-modulation of the first data stream.


Listed the independent claim 1 of the of U.S. Patent No. 10,965,411 below:
1. A method, comprising: in a first relay device that comprises a plurality of antenna arrays: configuring a first beamforming setting for a first set of antenna arrays of the plurality of antenna arrays of the first relay device to establish a first link between the first relay device and a source device; configuring a second beamforming setting for a second set of antenna arrays of the plurality of antenna arrays of the first relay device to establish a second link between the first relay device and a destination device; configuring a relay node of a plurality of relay nodes by configuring at least one of the first beamforming setting of the first set of antenna arrays or the second beamforming setting of the second set of antenna arrays, wherein the plurality of relay nodes are included in a relay mesh, wherein the at least one of the first beamforming setting for the first set of antenna arrays or the second beamforming setting for the second set of antenna arrays is configured based on a subset of propagation properties of links between the plurality of relay nodes, and wherein at least one of the source device or the destination device corresponds to a second relay device based on presence of the first relay device in the relay mesh; and receiving a first data stream from the source device through the first link and forwarding the first data stream to the destination device through the second link via same frequency channel, wherein the first data stream is received concurrently with the forwarding of the first data stream, wherein the first data stream is forwarded to the destination device without data de-modulation of the first data stream, wherein the first data stream is forwarded to the destination device via a plurality of intermediate relay devices based on availability of Line-of-sight (LOS) links between the plurality of relay nodes, and wherein configuring the first beamforming setting for the first set of antenna arrays and the second beamforming setting for the second sets of antenna arrays comprises phase shifting a signal provided to each antenna element by a different value for elements within the first set of antenna arrays and the second set of antenna arrays.


Listed the independent claim 1 of the of U.S. Patent No. 10,103,853 below:
1.  A method of relaying data streams, the method comprising: in a relay device that comprises a plurality of distributed transceivers, wherein each distributed transceiver of the relay device comprises an antenna array comprising a plurality of antenna elements: configuring beamforming setting for the antenna arrays of a first set of distributed transceivers in the plurality of distributed transceivers of the relay device to establish a first link between the relay device and a source device;  configuring beamforming setting for the antenna arrays of a second set of distributed transceivers in the plurality of distributed transceivers of the relay device to establish a second link between the relay device and a destination device;  and in a passive mode of relay, concurrently (i) receiving a data stream from the source device through the first link and (ii) forwarding the data stream to the destination device through the second link, wherein in the passive mode of relay the received data stream is forwarded to the destination device with no data de-modulation applied to the data stream, wherein configuring beamforming setting for the antenna array of each particular distributed transceiver in the first and second sets of distributed transceivers comprises phase shifting a signal provided to each antenna element within the antenna array of the particular distributed transceiver by a different value, and wherein configuring beamforming setting for the antenna arrays of the first and second sets of distributed transceivers comprises selecting the distributed transceivers in the first and second sets of distributed transceivers such that a larger number of antenna elements are utilized for establishing the first link than the second link in order to create a more omni-directional antenna pattern comprising a wider beam lobe for the first link than the second link.

Listed the independent claim 1 of the of U.S. Patent No. 11, 018, 816 below:
1. A method, comprising: in a relay device that comprises a plurality of antenna arrays: configuring a first beamforming setting for a first set of antenna arrays in the plurality of antenna arrays of the relay device to establish a first link between the relay device and a source device; configuring a second beamforming setting for a second set of antenna arrays in the plurality of antenna arrays of the relay device to establish a second link between the relay device and a destination device, wherein configuring the first beamforming setting for the first set of antenna arrays and the second beamforming setting for the second sets of antenna arrays comprises phase shifting a signal by a different value for each element within the first set of antenna arrays and the second set of antenna arrays; receiving a data stream from the source device at a first direction through the first link; wherein the data stream is processed based on selection of one of a passive mode of relay operation or an active mode of relay operation, wherein the passive mode of relay operation comprises forwarding the data stream without data de-modulation of the data stream, and wherein the active mode of relay operation comprises digital signal processing of the received data stream; and forwarding the data stream to the destination device at a second direction through the second link, where the forwarding of the data stream comprises a configurable beam pattern, wherein the data stream is received concurrently with the forwarding of the data stream, wherein the first direction at which the data stream is received from the source device is different from the second direction at which the data stream is forwarded to the destination device, and wherein establishment of one of the first link or the second link comprises lesser number of antenna elements compared to establishment of other of the one of the first link or the second link to create a wider beam lobe for the one of the first link or the second link.










Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohamadi (U.S. Pub. No. 2006/0040615) in view of Martinez (U.S. Pub. No. 2009/0046624).
Regarding claims 21 and 31, Mohamadi teaches a method/relay device, comprising: in a relay device (300) that comprises a plurality of antenna arrays (170/305/310) (fig. 3-4, page 2, par [0018]) (see the receive and transmit antenna arrays are the same such that each antenna 170 functions to both transmit and receive):
configuring a first beamforming setting for a first set of antenna arrays (170/305) of the plurality of antenna arrays (170/305) of the relay device (300/400) to establish a first link between the relay device (300/400) and a source device (source A) (fig. 1, 3-4, page 2, par [0018, 0025]) (see A plurality of antenna circuits 125 each includes an RF beamforming interface circuit 160 and receive/transmit antenna 170, and Each antenna array may be used to receive and transmit in a desired direction, depending upon the relative position of the source for the RF signals to be repeated. For example, an array 305 of antennas 170 beamforms with respect to a source A),
configuring a second beamforming setting for a second set of antenna arrays (170/310) of the plurality of antenna arrays (170/310) of the relay device (300/400) to establish a second link between the relay device (300/400) and a destination device (source B) (fig. 1, 3-4, page 2, par 018, 0025]) (see A plurality of antenna circuits 125 each includes an RF beamforming interface circuit 160 and receive/transmit antenna 170, and an array 310 beamforms with respect to a source B), and 
Mohamadi teaches receiving a first data stream with a first beam pattern from the source device (source A) through the first link and forwarding a second data stream with a second beam pattern to the destination device through the second link (fig. 3-4), and the wireless repeaters may be agnostic with respect to the communication protocol of the repeated signals, the beamforming wireless repeaters, and a transmitted signal from the second array of antennas is transmitted in a second desired beam direction, and the beamforming is in the RF domain, the beamforming controller need not demodulate the repeated RF signal (page 1, par [0006]), That is or obvious to forwarding a second data stream to the destination device through the second link without de-modulating the first data stream.
However, Martinez also teaches the repeater 104 may provide a flexible and cost effective way to extend the range of coverage or fill coverage gaps between the base station 102 and the user terminal 106 (e.g., cellular handset, radio receiver, etc.) in wireless communications systems (fig. 1, page 3-4, par [0036, 0038]).
Martinez also teaches receiving a first data stream from the source device (102) through the first link (108) and forwarding a second data stream (110) to the destination device (106) through the second link without de-modulating the first data stream (fig. 1-4, page 4, par [0038]) (see the repeater 104 may preserve the frequency, stability and/or quality of the original over-the-air signal from the base station 102, it may do so without demodulating the content in the received signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Mohamadi with Martinez, in order to provide  a flexible and cost effective way to extend the range of coverage with repeater 104 may or fill coverage gaps between the base station 102 and the user terminal 106 (e.g., cellular handset, radio receiver, etc.) in wireless communications systems. Generally, the repeater 104 is configured to receive a wireless signal, increase its strength, and retransmit it on the same frequency to its intended recipient (see suggested by Martinez on page 4, par [0038]).

Regarding claims 22 and 32, Martinez teaches forwarding the second data stream to the destination device (106) via at least one intermediate relay device (104) (fig. 1), wherein the second data stream is forwarded to the destination device based on an availability of Line-of-sight (LOS) (at or near buildings, tunnels, subways, valleys and/or other places) links between a plurality of relay nodes (104) (fig. 1-2, 5, page 3, par [0036]) (see the repeater 104 may receive wireless signals and retransmit stronger versions of such signals. The repeater 104 may be deployed at or near buildings, tunnels, subways, valleys and/or other places where extending coverage of wireless signals would be useful).

Regarding claims 23 and 33, Martinez teaches the first data stream is same (original) as the second data stream (fig. 1, page 3-4, par [0036 and 0038]) (see the repeater 104 may preserve the frequency, stability and/or quality of the original over-the-air signal from the base station 102, it may do so without demodulating the content in the received signals).

Regarding claims 24 and 34, Mohamadi teaches phase shifting (200) (fig. 4-5, page 1, par [0004]) (see beamforming arrays require complicated feed structures and phase-shifters), by an antenna array of the plurality of antenna arrays (170/305/310) (fig. 4-5), an incoming signal stream and an outgoing signal stream by a different (variation) value for each element within the first set of antenna arrays and the second set of antenna arrays, respectively (fig. 1, 3-5, page 1-2, par [0006, 0018-0021]) (see beamforming circuits 160 may be performed using either phase shifting, amplitude variation, or a combination of both phase shifting and amplitude variation).

Regarding claims 25 and 35, Mohamadi teaches minimizing an interference (phase shifter 200 and attenuator 205 are under the control of controller/phase manager circuit 190) between the incoming signal stream and the outgoing signal stream, respectively, through a phase shifting method (fig. 1, page 2, par [0019]) (see the phase shifting and/or attenuation provided by phase shifter 200 and attenuator 205 are under the control of controller/phase manager circuit 190) .
Regarding claims 26 and 36, Mohamadi teaches the first beam pattern is different (control/desired) from the second beam pattern (fig. 1-6, page 2, par [0020-0023]) (see a desired receive or transmit beamforming direction may simply be commanded by controller/phase manager 190 rather than derived from a received signal).

Regarding claim 27, Mohamadi teaches at least one antenna array of the plurality of antenna arrays (305/310) includes a single antenna element (170) (fig. 3-4, page 2, par [0018]) (see the receive and transmit antenna arrays are the same such that each antenna 170 functions to both transmit and receive).

Regarding claims 28 and 37, Mohamadi teaches determining connection types and communication protocols (page 2, par [0024]), and allocating resources of the relay device (300/400) to the plurality of antenna arrays (170/305/310) (fig. 1-6, page 2-3, par [0024-0026, 0028-0029]) (see wireless repeater 300 is independent of the communication protocol implemented for the repeated RF signals. And provide the repeater function, a cross-connect switch couples the received RF signal in each array's RF channel 465 into a transmit channel 475 that provides the RF signal to transmit pairs 410).

Regarding claims 29 and 38, Mohamadi teaches monitoring communication parameters associated (depending upon the relative position of the source) with at least one of the first set of antenna arrays (305) or the second set of antenna arrays (310) (fig. 3-4, page 32, par [0025-0026]) (see wireless repeater 300 includes at least two antenna arrays. Each antenna array may be used to receive and transmit in a desired direction, depending upon the relative position of the source for the RF signals to be repeated).

Regarding claims 30 and 39, Mohamadi teaches sharing resources (A/B) of the relay device (300/400) among the plurality of antenna arrays (305/310) (fig. 3-4, 6, page 2-3, par [0025-0026, 0031]) (see an array 305 of antennas 170 beamforms with respect to a source A whereas an array 310 beamforms with respect to a source B. Each array may be implemented using any suitable antenna topology such as, for example, dipole or patch antennas. A beamforming and relay module 320 couples between arrays 305 and 310, and having subsets of antennas 170 in each array share a transmitting and receiving pair decreases beamforming capability but lowers manufacturing costs, and the array corresponding to each user/RF source should be oriented appropriately) .

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                        October 20, 2022